Case 3:21-cv-00121-BAJ-EWD   Document 20-2   03/26/21 Page 1 of 7




                                                                    EXHIBIT
                                                                      2
Case 3:21-cv-00121-BAJ-EWD   Document 20-2   03/26/21 Page 2 of 7
Case 3:21-cv-00121-BAJ-EWD   Document 20-2   03/26/21 Page 3 of 7
Case 3:21-cv-00121-BAJ-EWD   Document 20-2   03/26/21 Page 4 of 7
Case 3:21-cv-00121-BAJ-EWD   Document 20-2   03/26/21 Page 5 of 7
Case 3:21-cv-00121-BAJ-EWD   Document 20-2   03/26/21 Page 6 of 7
Case 3:21-cv-00121-BAJ-EWD   Document 20-2   03/26/21 Page 7 of 7
